DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Fig. 7 depicts reference characters 70 and 72 both being directed at the funnel-shaped housing of the suction apparatus.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The terms “deposition apparatus” and “coating apparatus” are both used to describe the same part in the specification. It is suggested to amend the instances of “coating apparatus 25” on line 1 of page 9 and line 8 of page 11 to recite “deposition apparatus 25” to maintain consistency of terms throughout the specification and with the claims.  
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 should begin with “A coating device”;
Claim 12 should begin with “A method for”;
Claims 2-11 should begin with “The coating device according to claim”;
Claim 1, line 16 and claim 12, line 18 should recite “the at least one air supply (52)” to maintain term consistency;
Claim 1, line, 17 and claim 12, line 19 should recite “the at least one air discharge (54)” to maintain term consistency;
Claim 4, line 4 should recite “at least two deposition apparatuses (25)” to maintain term consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
"at least one movement apparatus (29), by means of which the at least one deposition apparatus (25) can be moved" in claim 1. The final paragraph on page 12 of the specification provides that the movement apparatus 29 consists of a rotary drive comprising a magnetic coupling.
“at least two deposition apparatuses (25) are provided, by means of which a coating can be deposited” in claim 5. Page 11 of the specification provides that the deposition apparatuses comprises  a deposition nozzle comprising at least one laser surrounded by a funnel-shaped housing 72 of a suction apparatus 70.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “close” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "close" does not describe a specific distance or give any indication of what distance constitutes "close".
Claim 4 recites “which apparatuses are designed to simultaneously apply and melt metal powder.” It is unclear whether the apparatuses simultaneously apply and melt metal powder by working together (e.g., using one of the at least two deposition apparatuses to apply the metal powder and another one of the at least two deposition apparatuses to melt the powder as the powder is applied) or whether each of the apparatuses simultaneously applies and melts the powder that it applied (i.e., whether the apparatuses are working independently to coat the same workpiece or two separate work pieces in the working space).
Claims 2-3 and 5-11 are rejected based on the dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zurecki (U.S. 2008/0087359 A1).
In regards to claim 1, Zurecki describes a coating device for metal-coating of workpieces (5) (Zurecki, par. 2), comprising - a housing (21) (Zurecki, par. 53 – the thermal deposition coating operation can be done in a vacuum chamber and/or inert gas chamber), which surrounds a working space (23) (Zurecki, Fig. 3 – the space around the workpiece 2 is a working space), - a retaining apparatus (44) for retaining at least one workpiece (5) in the working space (23) (Zurecki, Fig. 4; par. 96 – the rotating holder RWA holds the workpiece RW in the working space), - at least one deposition apparatus (25) comprising a deposition nozzle (26) for applying a metal powder to a workpiece surface (6) to be coated (Zurecki, Figs. 1 and 3-4; pars. 2, 54, 57, 91, and 96 – thermal deposition head deposit a metallic alloy onto a workpiece surface), and a laser for locally melting the metal powder on the workpiece surface (6) to form a coating (Zurecki, pars. 2 and 53 - the thermal deposition coating operations include laser powder coating or cladding as well as laser glazing thermal treatment methods to add the coating to the workpiece), - at least one movement apparatus (29) (Zurecki, RWA of Fig. 4), by means of which the at least one deposition apparatus (25) can be moved relative to the workpiece surface (6) during the coating (Zurecki, pars. 63, 71, 76, and 99; TCDMC of Fig. 4 – the thermal deposition head makes multiple passes over the surface of the workpiece substrate), - at least one air supply (52) (Zurecki, par. 6 and 57 – it is known in the art to use air and/or other gaseous substances as a coolant for thermal deposition coating processes. Zurecki describes using cryogenic gases stored in a supply 10 as the coolant) and - at least one air discharge (54) (Zurecki, Figs. 3-4; pars. 67, 76, and 105 – the coolant means 10A-C/cryogen distributors SMCD provide the coolant to the workpiece), characterised in that - the air supply (52) is arranged in an upper region of the working space (23) above the workpiece (5) (Zurecki, Fig. 4 – coolant flows from the lower portion of the system. It is further noted that the coolant supply can be placed anywhere relative to the system without much, if any, detriment to the functionality of the cooling system) and the air discharge (54) is arranged in a lower region of the working space (23) below the workpiece (5) (Zurecki, Fig. 3 – coolant means 10C is in a lower region of the work space; Fig. 4, par. 96 – coolant distributor SCMD 48 is located in a lower region of the workspace), and - in that, in addition, at least one suction apparatus (70) is provided with at least one suction opening (71), which is arranged close to the workpiece (5) (Zurecki, par. 53 - the thermal deposition can be completed in a vacuum chamber. It is noted that, as stated with respect to the 35 U.S.C. 112(b) rejection, the term “close” is a relative term. A device that creates the vacuum in a vacuum chamber can be considered “close”).
In regards to claim 2, Zurecki describes the coating device according to claim 1, characterised in that the workpiece surface (6) to be coated is arranged horizontally (Zurecki, Fig. 3).
In regards to claim 3, Zurecki does not explicitly describe the coating device according to claim 1, characterised in that the workpiece surface (6) to be coated is arranged vertically. However, the terms “vertically”/”vertical” and “horizontally”/”horizontal” are being interpreted based on the broadest reasonable interpretation in light of the specification as required in MPEP 2111. The specification provides that in a vertical arrangement, “the workpiece surface is oriented approximately in the direction of gravitational force, excess metal powder is essentially carried away in a downward direction” (Specification, 3rd paragraph on page 3) and the powder is “deposited on the workpiece surface such that it initially remains lying on the horizontally directed workpiece surface” when the workpiece surface is arranged horizontally (Specification, 2nd paragraph on page 3). Zurecki describes an embodiment in which the deposited material is be subject to gravitational forces such that excess material can fall off (Zurecki, Fig. 4). More specifically, Zurecki describes an embodiment in which the deposited material does not merely remain lying on a horizontal surface (Zurecki, Fig. 4; page 96 – the workpiece is rotated such that the deposited material can fall off of the workpiece).  Accordingly, Zurecki does describe a workpiece that is arranged vertically.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki as applied to claim 1 above.
In regards to claim 4, Zurecki does not describe the coating device according to claim 1, characterised in that at least two deposition apparatuses (25) are arranged in the working space (23) in the housing (21), which apparatuses are designed to simultaneously apply and melt metal powder.
However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki to include at least two of the thermal deposition heads in the same workspace (e.g., equipping a single vacuum chamber with multiple thermal deposition heads). Zurecki describes thermal deposition heads that can be positionally controlled to coat the workpiece.  Thus, at least two thermal deposition heads can be implemented in the same workspace by merely including additional thermal deposition heads and controlling the heads to work together or separately. The motivation to do so is to increase speed of the coating process (i.e., by allowing multiple workpieces to be coated [e.g., powder coating deposited and melted] at the same time and/or to allow larger workpieces to be coated in multiple spots at the same time [e.g., either to allow multiple heads to make identical passes at different times or to allow different heads to coat different sections]).
In regards to claim 5, Zurecki does not describe the coating device according to claim 1, characterised in that at least two deposition apparatuses (25) are provided, by means of which a coating can be deposited simultaneously on a workpiece (5). However, for similar reasons as provided above with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki to include at least thermal deposition heads that coat a workpiece simultaneously. The motivation to do so is to speed up the coating process.
In regards to claim 6, Zurecki does not describe the coating device according to claim 1, characterised in that at least two workpieces (5) are arranged in the working space (23) and can each be coated simultaneously by at least one deposition apparatus (25). However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki to include at least two workpieces in the same workspace. Zurecki describes thermal deposition heads that can be positionally controlled to coat the workpiece.  Thus, the system of Zurecki can be controlled to coat any number of workpieces that are simultaneously located in the area the thermal deposition heads are designed to reach (i.e., the regions that would otherwise go unused if the system allowed for the coating of different sized workpieces, but only coated one workpiece at a time). The motivation to do so is to improve productivity of the coating system by reducing the amount of times that the workspace needs to be cleared of completed workpieces to coat the same number of workpieces and to increase the utilization of space that the user has invested into to the system.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki as applied to claim 1 above, and further in view of Lemelson (U.S. 4,237,364 A).
In regards to claim 7, Zurecki does not describe the coating device according to claim 1, characterised in that the suction apparatus (70) comprises a hollow-body-like housing (72) comprising a receiving opening (74), in which the at least one workpiece (5) is arranged at least in part during coating. However, Lemelson describes a welding tool that welds powdered metals fed through the tool and melted by a beam onto the surface to be welded (Lemelson, Abstract). The welding tool of Lemelson also includes a suction pump that is used to remove vaporized materials through a nozzle attached to the barrel of the tool near the laser (Lemelson. Fig. 8; col. 6, lines 13-24). Both Zurecki and Lemelson are directed towards devices that melt metal powder onto a surface.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki in view of Lemelson to include a suction pump to remove the by-products of the melting process.  The motivation to do so is to remove material that could attach itself to the melted material before it is sufficiently cooled and to prevent any undesired chemical reactions between the leftover materials, the melting by-products, and the melted material.
In regards to claim 8, Zurecki does not describe the coating device according to claim 7, characterised in that the hollow-body-like housing (72) comprises inlet slots (76) in an upper portion and at least one outlet opening (78) in a lower portion.
Lemelson describes a suction device that uses a nozzle located at a lower portion to collect the vaporized material (i.e., having an opening and hollow body). Lemelson does not explicitly describe the nozzle having inlet slots in an upper portion. The specification provides that the inlet slots are made to allow air flow around a workpiece (Specification, third paragraph on page 11). It is well-known in the art to include modify the locations of air intakes to create the desired air flow patterns within and around objects. Specifically, air intakes can be located near where it is desired to create the airflow.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki in view of Lemelson to include intakes around the location of the melted material to induce the airflow at that location. 
In regards to claim 9, Zurecki and Lemelson do not describe the coating device according to claim 8, characterised in that the hollow-body-like housing (72) is approximately disc-shaped.
The specification provides that the hollow-body-like housing may be designed in any form (Specification, last line of page 4-line 1 of page 5), but does not provide a reason or motivation for this specific shape, or any advantages for this specific shape.  The claims also fail to provide any reason or motivation. Accordingly, claim 9 is considered to be an obvious design choice.  
In regards to claim 10, Zurecki does not describe the coating device according to claim 1, characterised in that the suction opening (71) of the suction apparatus (70) can be moved relative to the workpiece (5).
Lemelson describes a suction device that uses a nozzle of the welding tool. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki in view of Lemelson to include a suction device in the movable deposition head. The motivation to do so is to allow undesired materials to be removed nearly immediately when the powder is melted.
In regards to claim 11, Zurecki does not describe the coating device according to claim 1, characterised in that the suction opening (71) of the suction apparatus (70) is designed to be annular around the deposition nozzle (26) of the deposition apparatus (25) and can be moved therewith relative to the workpiece (5).
Lemelson does describe the suction pump being movable with the nozzle of the welding tool (Lemelson, pump 56 of Fig. 8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki in view of Lemelson to include a suction pump that is moved relative to the workpiece. The motivation to do so is to maintain a sufficiently strong suction force without requiring a pump that has to move material and air over a greater distance.
However, Lemelson does not describe the nozzle being annular around the laser. However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki in view of Lemelson to include a nozzle that provides suction around the entirety of the thermal deposition head.  The motivation to do so is to ensure that any undesired material around the deposition head is removed and not just the material on one side of the deposition head.  Doing so would further eliminate the need to increase the pulling force of the pump at any narrow point that could damage the melted material.
In regards to claim 12, Zurecki describes a method for metal-coating workpieces (6) (Zurecki, par. 2), in particular using a coating device (20) according to claim 1, in which - at least one workpiece (5) is retained in a housing (21) (Zurecki, par. 53 – the thermal deposition coating operation can be done in a vacuum chamber and/or inert gas chamber) in a working space (23) (Zurecki, Fig. 3 – the space around the workpiece 2 is a working space) by means of a retaining apparatus (44) (Zurecki, Fig. 4; par. 96 – the rotating holder RWA holds the workpiece RW in the working space), - a workpiece surface (6) is coated by means of at least one deposition apparatus (25) (Zurecki, Figs. 1 and 3-4; pars. 2, 54, 57, 91, and 96 – thermal deposition head deposit a metallic alloy onto a workpiece surface), wherein a metal powder is applied to a workpiece surface (6) to be coated by means of the deposition nozzle (26) of the at least one deposition apparatus (25) and the applied metal powder is locally melted on the workpiece surface (6) by means of a laser of the at least one deposition apparatus (25) (Zurecki, pars. 2 and 53 - the thermal deposition coating operations include laser powder coating or cladding as well as laser glazing thermal treatment methods to add the coating to the workpiece), with a metal coating being formed (Zurecki, Id.), - the at least one deposition apparatus (25) is moved relative to the workpiece surface (6) during coating by means of at least one movement apparatus (29) (Zurecki, pars. 63, 71, 76, and 99; TCDMC of Fig. 4 – the thermal deposition head makes multiple passes over the surface of the workpiece substrate), and - air is supplied into the working space (23) via at least one air supply (52) (Zurecki, par. 6 and 57 – it is known in the art to use air and/or other gaseous substances as a coolant for thermal deposition coating processes. Zurecki describes using cryogenic gases stored in a supply 10 as the coolant) and is discharged from the working space (23) via at least one air discharge (54) (Zurecki, Figs. 3-4; pars. 67, 76, and 105 – the coolant means 10A-C/cryogen distributors SMCD provide the coolant to the workpiece), characterised in that air is supplied via the air supply (52) in an upper region of the working space (23) above the workpiece (5) (Zurecki, Fig. 3 – coolant means 10A-B is in a upper region of the work space; Fig. 4) and air is discharged via the air discharge (54) in a lower region of the working space (23) below the workpiece (5) (Zurecki, Fig. 3 – coolant means 10C is in a lower region of the work space; Fig. 4, par. 96 – coolant distributor SCMD 48 is located in a lower region of the workspace). 
While Zurecki does describe a vacuum chamber (Zurecki, par. 53), Zurecki does not describe metal powder and/or dust close to the workpiece (5) is suctioned away by means of at least one suction apparatus (70) comprising at least one suction opening (71). Lemelson describes a welding tool that welds powdered metals fed through the tool and melted by a beam onto the surface to be welded (Lemelson, Abstract). The welding tool of Lemelson also includes a suction pump that is used to remove vaporized materials through a nozzle attached to the barrel of the tool near the laser (Lemelson. Fig. 8; col. 6, lines 13-24). Both Zurecki and Lemelson are directed towards devices that melt metal powder onto a surface.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Zurecki in view of Lemelson to include a suction pump to remove the by-products of the melting process.  The motivation to do so is to remove material that could attach itself to the melted material before it is sufficiently cooled and to prevent any undesired chemical reactions between the leftover materials, the melting by-products, and the melted material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2006/0228465 A1 describes a thermal deposition coating system and method similar to Zurecki cited in rejection of the claims. U.S. 8,882,892 B2 describes a powder coating system having a powder recovery cyclone that is used to use a suction mechanism to collect excess powder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761


/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761